Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 


1.                                       AGREEMENT:


 


A.                                   MATHSTAR, INC. (“COMPANY”) AGREES TO ENGAGE
A. HARRIS & ASSOCIATES, LLC (“ADVISOR”) TO PROVIDE A CHIEF EXECUTIVE OFFICER,
CHIEF FINANCIAL OFFICER AND SPECIAL ADVISOR FOR THE COMPANY.  ALL SUCH SERVICES
SHALL BE RENDERED BY ALEX H. DANZBERGER, JR. (“ALEX”), WHO IS A MEMBER AND
EMPLOYEE OF ADVISOR.


 

Specifically, Advisor shall act as the Chief Executive Officer and Chief
Financial Officer of the Company, as well as act as a Special Advisor to the
Company.

 

Company understands and agrees that Advisor is not solely and exclusively
engaged to provide services to Company.  Advisor agrees to use its best efforts
to provide the services provided for herein on a timely basis.

 


B.                                     THIS AGREEMENT SHALL COMMENCE ON
AUGUST 1, 2009 FOR A PERIOD OF ONE YEAR UNLESS TERMINATED AS PROVIDED HEREIN. 
HOWEVER, ALL OBLIGATIONS OF THE COMPANY PURSUANT TO THIS AGREEMENT WILL
AUTOMATICALLY EXTEND THROUGH THE DATE OF THE ACTUAL CONSUMMATION OF ANY
TRANSACTION.


 


C.                                     FOR THE PURPOSES OF THIS AGREEMENT,
“TRANSACTION” MEANS ANY INVESTMENT OR MERGER AND ACQUISITION TRANSACTION OR
TRANSACTIONS, NOT IN THE ORDINARY COURSE OF BUSINESS, INCLUDING ANY SALE OR
EXCHANGE OF CAPITAL STOCK, SALE OR EXCHANGE OF ASSETS, ACQUISITION, MERGER,
REVERSE MERGER, CONSOLIDATION, BUSINESS COMBINATION, TENDER OFFER, JOINT
VENTURE, MAJORITY OR MINORITY INVESTMENT, STRATEGIC ALLIANCE, PARTNERSHIP, OR
ANY OTHER SIMILAR TRANSACTION WITH SAJAN, INC.


 


2.                                       SERVICES RENDERED:  DURING THE TERM
HEREOF, ADVISOR WILL:


 


A.                                   AS IT RELATES TO THE ROLE OF CHIEF
EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER:


 


I)                                         PERFORM OVERSIGHT OF THE PREPARATION
AND FILING OF REGULATORY DOCUMENTS REQUIRED TO BE FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION;


 


II)                                      PROVIDE CONSULTATIVE SERVICES TO THE
BOARD OF DIRECTORS OF THE COMPANY TO HELP ADDRESS SHAREHOLDER RELATIONS,
SHAREHOLDER MEETINGS AND VOTING MATTERS PUT BEFORE SHAREHOLDERS;


 


III)                                   OVERSEE THE CONTINUED ORDERLY WINDING
DOWN OF FORMER COMPANY OPERATIONS;


 


IV)                                  REVIEW DOCUMENTS RELATED TO THE ACQUISITION
OF SAJAN BY THE COMPANY;


 


V)                                     OVERSEE PREPARATION, REVIEW AND FILING OF
PROXY STATEMENTS, CURRENT REPORTS ON FORM 8-K, ANY REGISTRATION STATEMENTS ON
FORM S-4 AND ANY OTHER DOCUMENTS RELATED TO THE ACQUISITION OF SAJAN BY THE
COMPANY; AND

 

--------------------------------------------------------------------------------


 


VI)                                  PERFORM SUCH OTHER SERVICES AS THE COMPANY
AND ADVISOR AGREE.


 


VII)                               PERFORM THOSE JOB DUTIES CUSTOMARILY
PERFORMED BY THE CHIEF FINANCIAL OFFICER AND CHIEF EXECUTIVE OFFICER OF A
PUBLICLY TRADED COMPANY, INCLUDING WITHOUT LIMITATION, OVERSIGHT OF THE
PREPARATION, REVIEW AND APPROVAL OF THE COMPANY’S FINANCIAL STATEMENTS.


 


B.                                     AS IT RELATES TO THE ROLE OF SPECIAL
ADVISOR:


 


I)                                         SUPPORT THE GENERAL DUE DILIGENCE AND
ACQUISITION PROCESS WITH RESPECT TO THE ACQUISITION OF SAJAN BY THE COMPANY;


 


II)                                      WITH THE SUPPORT OF THE COMPANY’S BOARD
OF DIRECTORS, ITS ADVISORS, AND EXECUTIVES AT SAJAN, ADVISOR SHALL PREPARE A 3
TO 5 YEAR STRATEGIC PLAN FOR SAJAN (OR SUCH OTHER TIME FRAME AS THE BOARD OF
DIRECTORS DEEMS APPROPRIATE IN ITS DISCRETION).  THIS STRATEGIC PLAN WILL
PROVIDE TARGET MARKET IDENTIFICATION, A DETAILED MARKETING AND SALES PLAN, A
SUPPORTING PRODUCT ROADMAP, A DETAILED 2010 BUDGET, AND A 3 TO 5 YEAR SALES
FORECAST; AND


 


III)                                   PERFORM SUCH OTHER SERVICES AS THE
COMPANY AND ADVISOR AGREE.


 


3.                                       COMPENSATION:  FOR THE SERVICES
RENDERED BY ADVISOR HEREUNDER, THE COMPANY SHALL PAY ADVISOR AS FOLLOWS:


 


A.                                   A NON-REFUNDABLE INITIAL RETAINER OF
$20,000.00 SHALL BE DUE AND PAYABLE AS OF THE DATE THIS AGREEMENT IS SIGNED BY
THE PARTIES, WHICH WILL FULLY DISCHARGE ANY OBLIGATIONS BETWEEN COMPANY AND
ADVISOR PURSUANT TO ANY PRIOR AGREEMENTS, WHETHER ORAL OR WRITTEN;


 


B.                                     A NON-REFUNDABLE MONTHLY RETAINER OF
$20,000.00 WILL BE PAYABLE ON THE LAST DAY OF EACH MONTH FOR SERVICES RENDERED
DURING THE COURSE OF THE MONTH.  THE FIRST SUCH PAYMENT SHALL BE DUE ON
AUGUST 31, 2009.  THERE SHALL BE A MINIMUM OF 2 AND ONE HALF PAYMENTS
($50,000.00) MADE.


 


C.                                     COMPANY AGREES TO PROVIDE ADVISOR WITH
OPTIONS TO PURCHASE 15,000 SHARES OF COMPANY’S COMMON VOTING STOCK.  THE
EXERCISE PRICE SHALL BE THE CLOSING PRICE OF THE COMPANY’S COMMON STOCK ON THE
DATE THIS AGREEMENT IS SIGNED BY THE PARTIES.  SUCH OPTIONS SHALL VEST IN
ADVISOR UPON THE SUCCESSFUL COMPLETION OF THE TRANSACTION, AND WILL TERMINATE 5
YEARS FROM THE DATE OF THE VESTING.  THE OPTIONS SHALL CONTAIN STANDARD
ANTI-DILUTION PROVISIONS.


 


4.                                       EXPENSES:  THE COMPANY SHALL REIMBURSE
ADVISOR FOR ANY AND ALL OF ADVISOR’S EXPENSES INCURRED IN CONNECTION WITH THIS
AGREEMENT.  SUCH FEES SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FEES AND
EXPENSES OF ANY ADVISOR OR LEGAL COUNSEL RETAINED BY ADVISOR IN CONJUNCTION WITH
THIS AGREEMENT, TRAVEL EXPENSES, POSTAGE, AND COPYING FEES.  COMPANY SHALL NOT
BE RESPONSIBLE FOR REIMBURSING ADVISOR FOR ANY SINGLE EXPENSE ITEM IN EXCESS OF
$500.00 UNLESS ADVISOR RECEIVES PRIOR AUTHORIZATION FROM COMPANY THEREFORE.


 

2

--------------------------------------------------------------------------------


 


5.                                       LIMITATION OF LIABILITY AND
INDEMNIFICATION:


 


A.                                   UNLESS AS OTHERWISE SET FORTH HEREIN,
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS ADVISOR AND ALEX FROM AND AGAINST ALL
LIABILITY, CLAIMS, ACTIONS, DAMAGES, FINES, EXPENSES, COSTS, AND ANY OTHER
LOSSES, INCLUDING ATTORNEY’S FEES, INCURRED BY ADVISOR OR ALEX, ARISING AS A
RESULT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING, FOR EXAMPLE, ALLEGED
LIABILITY BASED ON THE RELATIONSHIP OF THE PARTIES, BREACH, MISREPRESENTATION,
FURNISHING INCORRECT OR INCOMPLETE INFORMATION, UNDISCLOSED MATERIAL FACTS
AFFECTING THE COMPANY) OR THE ACTIVITIES, STATUS, CONDITION, OPERATIONS,
LIABILITIES, DEBTS OR OBLIGATIONS OF COMPANY.  COMPANY SHALL NOT INDEMNITY OR
HOLD HARMLESS ADVISOR AND ALEX TO THE EXTENT RELATED OR DUE TO ADVISOR’S OR
ALEX’S GROSS NEGLIGENCE OR INTENTIONAL WRONG DOING.  THIS PROVISION WILL SURVIVE
TERMINATION OF THIS AGREEMENT.


 


B.                                     COMPANY SHALL LIST ADVISOR AND ALEX AS
ADDITIONAL INSUREDS UNDER ANY APPLICABLE DIRECTORS’ AND OFFICERS’ INSURANCE
POLICY, OR ANY OTHER APPLICABLE INSURANCE POLICY.  COMPANY AGREES THAT ANY SUCH
COVERAGE EXTENDED TO ADVISOR AND ALEX SHALL BE CONSISTENT WITH, OR GREATER THAN,
THE COVERAGE GRANTED TO THE FORMER CEO, EXCLUDING HEALTH AND LIFE INSURANCE
PROVIDED TO THE FORMER CEO.


 


C.                                     ADVISOR SHALL INDEMNIFY AND HOLD HARMLESS
COMPANY FROM AND AGAINST ALL LIABILITY, CLAIMS, ACTIONS, DAMAGES, FINES,
EXPENSES, COSTS, AND ANY OTHER LOSSES, INCLUDING ATTORNEY’S FEES, INCURRED BY
COMPANY ARISING AS A RESULT OF ADVISOR’S INTENTIONAL MISREPRESENTATION OF ANY
MATERIAL FACT RELATED TO THE COMPANY’S ACTIVITIES, STATUS, CONDITION,
OPERATIONS, LIABILITIES, DEBTS OR OBLIGATIONS.  THIS PROVISION WILL SURVIVE
TERMINATION OF THIS AGREEMENT.


 


D.                                    ADVISOR’S LIABILITIES IN ANY EVENT SHALL
BE LIMITED TO CONSIDERATION RECEIVED UNDER THIS AGREEMENT.


 


E.                                      ADVISOR SHALL NOT INDEMNIFY OR HOLD
HARMLESS COMPANY TO THE EXTENT RELATED OR DUE TO COMPANY’S NEGLIGENCE OR
INTENTIONAL WRONGDOING.


 


6.                                       DISCLOSURE:  UPON COMPLETION OF THE
TRANSACTION, ADVISOR MAY PLACE ADVERTISEMENTS IN FINANCIAL PUBLICATIONS AND
OTHER MEDIA AT ITS OWN EXPENSE DESCRIBING ADVISOR’S SERVICES TO THE COMPANY
HEREUNDER, SUBJECT TO THE COMPANY’S PRIOR REVIEW AND APPROVAL OF SUCH
ADVERTISEMENTS.  ADVISOR SHALL NOT DISCLOSE THE PURCHASE PRICE UNLESS PREVIOUSLY
AGREED BY THE COMPANY.  NEITHER PARTY SHALL PUBLISH ANY INFORMATION WHICH IS
MISLEADING, DEFAMATORY, OR NEGATIVE AS TO THE NON-PUBLISHING PARTY, OR IF SUCH
INFORMATION CONSTITUTES CONFIDENTIAL INFORMATION.


 


7.                                       ACCESS TO INFORMATION:


 


A.                                   IN CONNECTION WITH ADVISOR’S ENGAGEMENT,
THE COMPANY WILL FURNISH ADVISOR WITH ALL INFORMATION WHICH ADVISOR REASONABLY
REQUESTS, AND WILL PROVIDE ADVISOR WITH REASONABLE ACCESS TO THE COMPANY’S
OFFICERS, DIRECTORS, ACCOUNTANTS, COUNSEL AND OTHER ADVISORS.  ADVISOR WILL NOT
RELEASE ANY SUCH INFORMATION TO ANYONE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

 

3

--------------------------------------------------------------------------------



 


B.                                     THE COMPANY REPRESENTS AND WARRANTS TO
ADVISOR THAT, IF SUCH INFORMATION IS INCLUDED IN A DOCUMENT PREPARED BY THE
COMPANY AND AUTHORIZED BY THE COMPANY FOR RELEASE TO ANY POTENTIAL TRANSACTION
PARTY:


 


I)                                         ALL SUCH INFORMATION IS AND WILL BE
TRUE AND ACCURATE IN ALL MATERIAL RESPECTS, AND DOES NOT AND WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT, OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND


 


II)                                      ANY PROJECTED FINANCIAL INFORMATION OR
OTHER FORWARD-LOOKING INFORMATION WHICH THE COMPANY PROVIDES TO ADVISOR WILL BE
MADE BY THE COMPANY IN GOOD FAITH, BASED ON MANAGEMENT’S BEST ESTIMATES THEN
AVAILABLE, AND BASED ON FACTS AND ASSUMPTIONS WHICH THE COMPANY BELIEVES TO BE
REASONABLE.


 


C.                                     THE COMPANY ACKNOWLEDGES AND AGREES THAT
ADVISOR WILL BE USING AND RELYING UPON SUCH INFORMATION SUPPLIED BY THE COMPANY
AND ITS OFFICERS, AGENTS AND OTHERS AND ANY PROSPECTIVE TRANSACTION PARTY, AND
ANY OTHER PUBLICLY AVAILABLE INFORMATION CONCERNING THE COMPANY AND ANY
PROSPECTIVE TRANSACTION PARTY, WITHOUT ANY INDEPENDENT INVESTIGATION OR
VERIFICATION THEREOF, OR INDEPENDENT APPRAISAL BY ADVISOR OF THE COMPANY OR ITS
BUSINESS OR ASSETS, OR ANY OTHER TRANSACTION PARTY OR ITS BUSINESS OR ASSETS,
NOR WILL ADVISOR BE PROVIDING A SOLVENCY OPINION WITH RESPECT TO THE COMPANY.


 


8.                                       REPRESENTATION AND WARRANTY:  THE
COMPANY FURTHER REPRESENTS AND WARRANTS TO ADVISOR THAT ENTERING INTO THIS
AGREEMENT DOES NOT VIOLATE OR CONSTITUTE A BREACH OR DEFAULT UNDER ANY CONTRACT,
AGREEMENT, ARRANGEMENT OR UNDERSTANDING, WHETHER WRITTEN OR ORAL, TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR WHICH BINDS ITS OR THEIR
ASSETS.


 


9.                                       CONFIDENTIALITY:


 


A.                                   THE COMPANY WILL NOT PUBLICLY REFER TO
ADVISOR OR (EXCEPT AS REQUIRED BY APPLICABLE LAW, RULE OR REGULATION; OR IN ANY
DISPUTE BETWEEN THE COMPANY AND ADVISOR, TO THE EXTENT REQUIRED TO ASSERT OR
PROTECT THE RIGHTS OF THE COMPANY IN SUCH DISPUTE) PUBLICLY DISCLOSE OR
OTHERWISE MAKE AVAILABLE TO THIRD PARTIES (EXCEPT THE COMPANY’S COUNSEL OR OTHER
ADVISERS, PROVIDED THE COMPANY INFORMS THEM OF THIS PROVISION) ANY ADVICE,
EITHER ORAL OR WRITTEN, OR WORK PRODUCT WHICH ADVISOR PROVIDES TO THE COMPANY IN
CONNECTION WITH THIS AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF ADVISOR. 
ADVISOR ACKNOWLEDGES AND UNDERSTANDS THAT THE COMPANY IS REQUIRED TO ANNOUNCE
ADVISOR’S APPOINTMENT AS CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER AND
TO DESCRIBE AND FILE THIS AGREEMENT IN A CURRENT REPORT ON FORM 8-K FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.


 


B.                                     NOTHING IN THIS AGREEMENT SHALL RESTRICT
ADVISOR FROM CONDUCTING ITS BUSINESS WITH OTHERS IN UNDERTAKINGS SIMILAR TO THIS
AGREEMENT; PROVIDED THAT ADVISOR SHALL

 

4

--------------------------------------------------------------------------------


 


TREAT AS CONFIDENTIAL ANY NON-PUBLIC INFORMATION SUPPLIED BY THE COMPANY UNLESS
DISCLOSURE THEREOF HAS BEEN AUTHORIZED BY THE COMPANY.


 


10.                                 ASSIGNMENT & BENEFIT:  THE BENEFITS OF THIS
AGREEMENT SHALL INURE TO THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE
PARTIES HERETO, AND THE OBLIGATIONS AND LIABILITIES ASSUMED IN THIS AGREEMENT BY
THE PARTIES HERETO SHALL BE BINDING UPON THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  THIS AGREEMENT MAY NOT BE ASSIGNED WITHOUT THE PRIOR WRITTEN CONSENT
OF THE NONASSIGNING PARTY (OR PARTIES), WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  IN THE CASE OF SUCH AN ASSIGNMENT, THE COMPANY HEREBY GUARANTEES
PAYMENT OF ANY FEES AND EXPENSES DUE TO ADVISOR PURSUANT TO THE TERMS OF THIS
AGREEMENT.


 


11.                                 AMENDMENT:  THIS AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT IN A WRITING SIGNED BY THE PARTIES.


 


12.                                 NATURE OF RELATIONSHIP:


 


A.                                   THE ADVISOR WILL PROVIDE THE SERVICES
CONTEMPLATED HEREUNDER TO THE COMPANY AS AN INDEPENDENT CONTRACTOR.  THE
ADVISORY RELATIONSHIP BETWEEN ADVISOR AND THE COMPANY REFERS TO THE FACT THAT
THE SERVICES TO BE PROVIDED BY ADVISOR HEREUNDER ARE TO BE PROVIDED SOLELY BY
ADVISOR, AND THAT THE FEES TO BE PAID BY THE COMPANY HEREUNDER ARE SOLELY FOR
THE BENEFIT OF ADVISOR.  THERE MAY BE OTHER SERVICES WHICH ARE REQUIRED TO BE
PROVIDED TO THE COMPANY IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, AND WHICH WILL BE PROVIDED BY OTHERS (E.G., INDEPENDENT AUDITORS OR
APPRAISERS).


 


B.                                     THE ADVISOR IS ENGAGED AS AN INDEPENDENT
CONSULTANT AND NOT AN EMPLOYEE OF THE COMPANY.  COMPANY SHALL NOT WITHHOLD OR
PAY PAYROLL OR EMPLOYMENT TAXES OF ANY KIND WITH RESPECT TO ANY AMOUNTS PAID
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO, FICA, FUTA, FEDERAL AND
STATE PERSONAL INCOME TAX, STATE DISABILITY INSURANCE TAX, AND STATE
REEMPLOYMENT INSURANCE BENEFITS TAX.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
COMPANY SHALL NOT PROVIDE ADVISOR WITH WORKERS COMPENSATION, REEMPLOYMENT
BENEFITS OR ANY OTHER BENEFITS, INCLUDING, BUT NOT LIMITED TO, HEALTH, LIFE AND
DISABILITY INSURANCE, SALARY, BONUSES, VACATION, SICK AND OTHER LEAVES OF
ABSENCE, AND RETIREMENT PLAN BENEFITS.  ADVISOR SHALL MAKE ALL FILINGS WITH AND
PAYMENTS TO THE INTERNAL REVENUE SERVICE AND STATE AND LOCAL TAXING AUTHORITIES
AS ARE APPROPRIATE TO ADVISOR’S STATUS AS AN INDEPENDENT CONTRACTOR.  ADVISOR
SHALL BE SOLELY RESPONSIBLE FOR OBTAINING WORKERS COMPENSATION INSURANCE AND
COMPLYING WITH THE WORKERS’ COMPENSATION LAWS.  IN THE EVENT THAT THE INTERNAL
REVENUE SERVICE OR ANY OTHER STATE OR FEDERAL AGENCY CHALLENGES THE INDEPENDENT
CONTRACTOR STATUS OF ADVISOR, THE PARTIES AGREE THAT ADVISOR AND COMPANY SHALL
HAVE THE RIGHT TO PARTICIPATE IN ANY DISCUSSION OR NEGOTIATION OCCURRING WITH
THE INTERNAL REVENUE SERVICE OR SUCH AGENCY REGARDING THIS AGREEMENT OR THE
SERVICES PROVIDED UNDER THIS AGREEMENT.


 

This Agreement is for the benefit of the Advisor and the Company, and is not
intended to create rights or obligations of either party for the benefit of
third parties, including, without limitation, the creditors of the Company.

 

5

--------------------------------------------------------------------------------



 


C.                                     COMPANY ACKNOWLEDGES ITS UNDERSTANDING
THAT ADVISOR IS NOT REGISTERED AS A BROKER/DEALER UNDER SECTION 3(A)(4)(A) OF
THE SECURITIES EXCHANGE ACT OF 1934 (“THE ACT”) AND THAT ADVISOR’S STANDING
UNDER THE ACT DOES NOT NEGATE COMPANY’S OBLIGATIONS OR COMMITMENTS UNDER THIS
AGREEMENT IN ANY WAY.


 


13.                                 TERMINATION AND OTHER PROVISIONS:


 


A.                                   EITHER PARTY HEREUNDER MAY TERMINATE THIS
AGREEMENT BY GIVING AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER
PARTY.


 


B.                                     THE APPLICABLE PROVISIONS OF THIS
AGREEMENT (INCLUDING MATHSTAR’S LIABILITY FOR PAYMENT) SHALL SURVIVE AND REMAIN
IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT,
WHETHER THROUGH PASSAGE OF TIME OR OTHERWISE.


 


C.                                     THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS.


 


D.                                    IF THIS AGREEMENT, A PROVISION HEREOF OR
PORTION OF A PROVISION HEREOF, SHALL BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE WITHIN ANY GOVERNMENTAL JURISDICTION, SUCH INVALIDITY, ILLEGALITY
OR UNENFORCEABILITY SHALL NOT EFFECT ANY OTHER PROVISION OR THE REMAINDER OF THE
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OF THIS AGREEMENT.  THIS AGREEMENT
SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OR
PORTION THEREOF HAD NEVER BEEN CONTAINED HEREIN AND THERE SHALL BE DEEMED
SUBSTITUTED SUCH OTHER PROVISION OR PORTION THEREOF AS WILL MOST NEARLY
ACCOMPLISH THE PARTIES’ INTENT TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


E.                                      THE FAILURE TO ENFORCE AT ANY TIME ANY
OF THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE AT ANY TIME PERFORMANCE BY THE
OTHER PARTY OF ANY OF THE PROVISIONS HEREOF SHALL IN NO WAY BE CONSTRUED TO BE A
WAIVER OF SUCH PROVISIONS OR TO AFFECT EITHER THE VALIDITY OF THIS AGREEMENT OR
ANY PART HEREOF, OR THE RIGHT OF EITHER PARTY THEREAFTER TO ENFORCE EACH AND
EVERY PROVISION IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


F.                                      THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF.  THE PARTIES
HEREBY ACKNOWLEDGE THAT THERE ARE NO AGREEMENTS OR UNDERSTANDINGS OF ANY NATURE,
ORAL OR WRITTEN, REGARDING THEIR RELATIONSHIP APART FROM THIS AGREEMENT.


 


G.                                     THIS AGREEMENT SUPERSEDES ALL OTHER
AGREEMENTS BETWEEN THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND NO
AMENDMENT HERETO SHALL BE OF ANY FORCE OR EFFECT UNLESS SIGNED BY BOTH OF THE
PARTIES HERETO.


 


H.                                    ALL NOTICES, REQUESTS, CONSENTS, AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED PERSONALLY OR SENT BY
PREPAID TELEGRAM, OR MAILED FIRST-CLASS, POSTAGE PREPAID, CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO ADVISOR AT:

 

A.  Harris & Associates, LLC

4815 Sheridan Avenue South

Minneapolis, MN 55410

 

6

--------------------------------------------------------------------------------


 

and to Company at:

 

MathStar, Inc.

19075 NW Tanasbourne Drive, Suite 200

Hillsboro, OR 97124

 


I.                                         GOVERNING LAW, JURISDICTION, AND
VENUE — THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA,
WITHOUT REFERENCE TO SUCH STATE’S CONFLICTS OF LAW PRINCIPLES.  EACH PART
SUBMITS TO VENUE AND JURISDICTION IN THE FEDERAL AND STATE COURTS LOCATED IN
HENNEPIN COUNTY, MINNESOTA.


 


J.                                        COMPANY ACKNOWLEDGES THAT ADVISOR DOES
NOT RENDER LEGAL AND/OR ACCOUNTING ADVICE.  COMPANY SHALL SEEK SUCH ADVICE FROM
ATTORNEYS AND ACCOUNTANTS OF THEIR CHOOSING.


 


K.                                    NO RESULTS GUARANTEED — ADVISOR DOES NOT
GUARANTEE THAT ITS PERFORMANCE OF THE SERVICES CONTEMPLATED BY THIS AGREEMENT
WILL RESULT IN ANY PARTICULAR OUTCOME OR RESULT, AND THE COMPANY ACKNOWLEDGES
THAT IT IS ENTERING INTO THIS AGREEMENT WITHOUT ANY REPRESENTATION, WARRANTY OR
PROMISE FROM ADVISOR AS TO ANY PARTICULAR OUTCOMES OR RESULTS THAT MAY BE
OBTAINED AS A RESULT OF THIS AGREEMENT.


 


L.                                      NON-EXCLUSIVITY — COMPANY ACKNOWLEDGES
THAT THE SERVICES PROVIDED BY ADVISOR PURSUANT TO THIS AGREEMENT ARE
NON-EXCLUSIVE, AND THAT ADVISOR WILL OFFER THE SAME OR SIMILAR SERVICES TO
OTHERS ON AN ONGOING BASIS.


 

I am delighted to be engaged as an Advisor to the Company, and look forward to
working with you.  Please confirm your acceptance of the terms of this Agreement
by signing the enclosed duplicate of this letter and returning it to me.

 

With best regards,

 

/s/Alex H. Danzberger, Jr.

 

 

 

Alex H. Danzberger, Jr., President

 

A. Harris & Associates, LLC

 

Accepted by:

 

 

/s/Richard C. Perkins

 

Richard C. Perkins, Director

 

MathStar, Inc.

 

 

7

--------------------------------------------------------------------------------